Mr. Justice Leech delivered the opinion of the court: This is a claim to recover $250.00, franchise fee paid in excess of the legal fee due, through error in computation, on increased capital stock for the year beginning July 1, 1926. The declaration states that the snm lawfully due and payable by said corporation on July 1, 1926, as franchise tax, computed at the rate of five cents on each $100.00, of the old capital stock of $1,000,000.00, as provided in Section 105 of the General Corporation Act, was $500.00; that on said date said claimant paid to the Secretary of State of the State of Illinois, the sum of $750.00, being the amount called for by the statement for franchise tax then due and payable, which sum was in excess of the amount legally due. A statement of the Attorney General of the State of Illinois, rendered at the request .of Louis L. Emmerson, Secretary of State of the State of Illinois, consents to the award of $250.00. We accordingly award claimant the amount of their claim, or $250.00.